

116 SRES 104 IS: Calling on the Government of Iran to fulfill repeated promises of assistance in the case of Robert Levinson, the longest held United States civilian in our Nation’s history.
U.S. Senate
2019-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 104IN THE SENATE OF THE UNITED STATESMarch 12, 2019Mr. Rubio submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONCalling on the Government of Iran to fulfill repeated promises of assistance in the case of Robert
			 Levinson, the longest held United States civilian in our Nation’s history.
	
 Whereas United States citizen Robert Levinson is a retired agent of the Federal Bureau of Investigation, a resident of Coral Springs, Florida, the husband of Christine Levinson, father of their seven children, and grandfather of their six grandchildren;
 Whereas Robert Levinson traveled from Dubai, United Arab Emirates, to Kish Island, Iran, on March 8, 2007;
 Whereas after traveling to Kish Island and checking into the Hotel Maryam, Robert Levinson disappeared on March 9, 2007;
 Whereas, in December 2007, Robert Levinson’s wife, Christine, traveled to Kish Island to retrace Mr. Levinson’s steps and met with officials of the Government of Iran who pledged to help in the investigation;
 Whereas, for 12 years, the United States Government has continually pressed the Government of Iran to provide any information on the whereabouts of Robert Levinson and to help ensure his prompt and safe return to his family;
 Whereas officials of the Government of Iran promised their continued assistance to the relatives of Robert Levinson during the visit of the family to the Islamic Republic of Iran in December 2007;
 Whereas, in November 2010, the Levinson family received a video of Mr. Levinson in captivity, representing the first proof of life since his disappearance and providing some initial indications that he was being held somewhere in southwest Asia;
 Whereas, in April 2011, the Levinson family received a series of pictures of Mr. Levinson, which provided further indications that he was being held somewhere in southwest Asia;
 Whereas Secretary of State John Kerry stated on August 28, 2013, The United States respectfully asks the Government of the Islamic Republic of Iran to work cooperatively with us in our efforts to help U.S. citizen Robert Levinson.;
 Whereas, on September 28, 2013, during the first direct phone conversation between the heads of governments of the United States and Iran since 1979, President Barack Obama raised the case of Robert Levinson to President of Iran Hassan Rouhani and urged the President of Iran to help locate Mr. Levinson and reunite him with his family;
 Whereas, on August 29, 2014, Secretary of State Kerry again stated that the United States respectfully request[s] the Government of the Islamic Republic of Iran [to] work cooperatively with us to find Mr. Levinson and bring him home;
 Whereas, on January 16, 2016, the Government of Iran released five United States citizens detained in Iran;
 Whereas, on January 17, 2016, President Obama stated that, even as we rejoice in the safe return of others, we will never forget about Bob, referring to Robert Levinson, and that each and every day but especially today our hearts are with the Levinson family and we will never rest until their family is whole again;
 Whereas, on January 19, 2016, White House Press Secretary Josh Earnest stated that the United States Government had secured a commitment from the Iranians to use the channel that has now been opened to secure the release of those individuals that we know were being held by Iran … to try and gather information about Mr. Levinson’s possible whereabouts;
 Whereas the Government of Iran’s most recent commitment to assist in and the diplomatic channel dedicated to locating and returning Robert Levinson have not yielded any meaningful results;
 Whereas, on November 23, 2016, the United Nations Working Group on Arbitrary Detention (UNWGAD) issued Opinion No. 50/2016, concerning Robert Levinson in which the UNWGAD found Iran responsible for the arbitrary detention of Mr. Levinson;
 Whereas, on April 25, 2017, the Department of State issued a statement noting that [o]n the sidelines of the April 25 meeting in Vienna of the Joint Commission overseeing implementation of the Joint Comprehensive Plan of Action, the U.S. delegation raised with the Iranian delegation its serious concerns regarding the cases of U.S. citizens detained and missing in Iran, and called on Iran to immediately release these U.S. citizens so they can be reunited with their families;
 Whereas, on March 9, 2018, Department of State Spokesperson Heather Nauert stated, Iran committed to cooperating with the United States to assist us in bringing Robert Levinson home and we call on Iran to fulfill this commitment.;
 Whereas, on November 26, 2013, Mr. Levinson became the longest held United States civilian in our Nation’s history;
 Whereas March 9, 2019, marks 12 years since the disappearance of Robert Levinson from Kish Island, Iran; and
 Whereas the Federal Bureau of Investigation continues to offer a $5,000,000 reward for information leading to Mr. Levinson’s safe return: Now, therefore, be it
	
 That the Senate— (1)recognizes that Robert Levinson is the longest held United States civilian in our Nation’s history;
 (2)notes that repeated pledges by officials of the Government of Iran to provide their Government’s assistance in the case of Robert Levinson have not led to any meaningful progress in locating or returning Robert Levinson;
 (3)urges the Government of Iran to take meaningful steps towards fulfilling its repeated promises to assist in locating and returning Robert Levinson, including by immediately providing all available information from all entities of the Government of Iran regarding the disappearance of Robert Lev­in­son to the United States Government;
 (4)urges the President to make clear that the return of Robert Levinson is a priority to the United States and commit to redoubling United States Government efforts to secure the release of Robert Lev­in­son;
 (5)urges the President and the allies of the United States to continue to press the Government of Iran at every opportunity to locate and return Robert Levinson, notwithstanding ongoing and serious disagreements the United States Government has with the Government of Iran on a broad array of issues, including Iran’s ballistic missile program, sponsorship of international terrorism, destabilization of the Middle East, and human rights abuses;
 (6)notes that in addition to these other serious issues, further delay in locating and returning Robert Levinson remains a significant obstacle to improving United States-Iran relations; and
 (7)expresses sympathy to the family of Robert Levinson for their anguish and hope that their ordeal can be brought to an end in the near future.